Strong Performance Leads Regency Energy Partners To Raise 2008 Guidance DALLAS, July 14, 2008 – Regency Energy Partners LP (Nasdaq: RGNC) announced today an increase in its fiscal year 2008 adjusted EBITDA guidance to a range of $255 million to $270 million from the previously disclosed range of $220 million to $240 million. “Year-to-date, Regency has performed significantly above budget, and we continue to see strong operating performance,” said Byron Kelley, chairman, president and chief executive officer of Regency. “The increase in Regency’s expected adjusted EBITDA for the full-year is attributable to favorable commodity prices, additional volume growth in North Louisiana, improved fuel efficiencies and higher condensate and sulfur recoveries.” Regency’s new 2008 adjusted EBITDA guidance range assumes for the balance of 2008 an average crude oil price of $110 per barrel, gas price of $10 per MMBtu, and sulfur price of $220 net per long ton, consistent with observed prices in the first half of 2008. NON-GAAP FINANCIAL INFORMATION This press release and the accompanying financial schedules include the non-generally accepted accounting principles ("non-GAAP") financial measures of EBITDA and adjusted EBITDA, which is a key measure of the Partnership’s financial performance.The accompanying schedule provides a reconciliation of non-GAAP financial measures to the most directly comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Our non-GAAP financial measures should not be considered an alternative to, or more meaningful than, net income, operating income, cash flows from operating activities or any other measure of financial performance presented in accordance with GAAP as a measure of operating performance, liquidity or ability to service debt obligations. We define Adjusted EBITDA as net income (loss) plus interest expense, net, depreciation and amortization expense, income tax expense and non-cash loss (gain) from risk management activities. In deriving adjusted EBITDA for the first quarter of 2008, we made positive adjustments for a management services contract termination fee paid in the first quarter of 2008 in connection with our FrontStreet acquisition, the loss on the sale of assets, non-capitalizable acquisition expenses and a charge for a change in our vacation accrual, because those are all non-recurring items. Adjusted EBITDA is used as a supplemental performance measure by our management and by external users of our financial statements, such as investors, commercial banks, research analysts and others, to assess: - financial performance of our assets without regard to financing methods, capital structure or historical cost basis; - the ability of our assets to generate cash sufficient to pay interest costs, support our indebtedness and make cash distributions to our unitholders and general partner; - our operating performance and return on capital as compared to those of other companies in the midstream energy industry, without regard to financing methods or capital structure; and - the viability of acquisitions and capital expenditure projects and the overall rates of return on alternative investment opportunities. Our adjusted EBITDA may not be comparable to a similarly titled measure of another company because other entities may not calculate adjusted EBITDA in the same manner. This press release may contain forward-looking statements regarding Regency Energy Partners, including projections, estimates, forecasts, plans and objectives.
